COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Marlon Oneike Green v. The State of Texas

Appellate case number:    01-15-00013-CR

Trial court case number: 1376204

Trial court:              230th District Court of Harris County

       The district clerk filed a supplemental clerk’s record which reflects an abatement hearing
was held in the trial court on May 15, 2015. During that hearing, appellant was found indigent
and Hattie Sewell Shannon was appointed to represent him.
        Previous notification from the court reporter states there is a record of the underlying
proceedings; however they were not filed with the Court because arrangements had not been
made for payment. Because Green has been found indigent, the court reporter is ORDERED to
file the reporter’s record, at no cost to appellant, within 30 days of the date of this order.
Appellant’s brief will be due within 30 days of the date the reporter’s record is filed. TEX. R.
APP. P. 38.6.
       It is so ORDERED.

Judge’s signature: ___/s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: May 21, 2015